Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 04/14/2022. Claims 1-21 are presently pending and are presented for examination. Of the above claims, claims 13 and 19 are canceled.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0172365, filed on 12/28/2018.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mielenz (U.S. Publication No. 2017/0351267) in view of Levinson et. al. (U.S. Publication No. 2018/0136644) in further view of VanBlon et. al. (U.S. Publication No. 2017/0076508).
Regarding claim 1
Mielenz discloses “An apparatus comprising: a processor;” (See Mielenz [0013] “The valet parking system includes a central control unit, for example a server, and a parking facility monitoring system including at least one stationary sensor unit, a so-called infrastructure-bound sensor unit. The central control unit is able to receive and process data of the sensor units to obtain pieces of information therefrom about the vehicles which are presently moved autonomously within the parking facility.”).
Mielenz discloses “a non-transitory memory storing a program to be executed in the processor, the program comprising instructions that when executed cause the processor to: determine a first target position and a first guide route using a map currently stored;” (See Mielenz [0015] “The central control unit is designed to transmit pieces of information to the vehicle, for example via a wireless data link, so that the vehicle may be autonomously guided along a trajectory within the parking facility based on the pieces of information, for example from the transfer zone to the assigned parking space or from the parking space to the pick-up zone. The trajectory may preferably be calculated by the central control unit and transmitted to the vehicle.”, [0020] “In one further preferred embodiment of the present invention, at least one sensor unit of the parking facility monitoring system is designed as a 2D video camera system or as a 3D video camera system, which, in particular, implements an object identification function and/or an object tracking function. In one alternative variant, the object identification function and/or the object tracking function may also be implemented on the central control unit.” & [0042] “To adapt trajectories 40 and/or 45, central control unit 15 in this exemplary embodiment includes a memory unit 17, on which a digital map of predefined parking facility 20 is stored. This digital map includes pieces of information about the positions of sensor units 30 used to localize vehicles 10, 50 on parking facility map.”).
Mielenz discloses “and detect an obstacle on basis of sensor data;” (See Mielenz [0020] “In one further preferred embodiment of the present invention, at least one sensor unit of the parking facility monitoring system is designed as a 2D video camera system or as a 3D video camera system, which, in particular, implements an object identification function and/or an object tracking function. In one alternative variant, the object identification function and/or the object tracking function may also be implemented on the central control unit.”).
Mielenz discloses “and a transceiver configured to transmit the first target position and the first guide route to a first vehicle under control of the processor,” (See Mielenz [0013] “The central control unit is furthermore preferably designed to manage the parking spaces of the parking facility and assign these to arriving vehicles, and to initiate a pick-up process at the request of a driver or based on other criteria, such as a previously established pick-up time, a certain event, or the schedule of a public means of transportation.”)
“wherein the apparatus is configured to perform automated valet parking.” (See Mielenz [0038] “According to the present invention, central control unit 15 transmits corresponding pieces of information to vehicle 10 so that vehicle 10 may be autonomously guided along a trajectory 40 within parking facility 20 based on the pieces of information.”).
Mielenz discloses all of the elements of claim 1 except “classify the detected obstacle as a permanent obstacle having a fixed position or a temporary obstacle capable of moving, calculate a confidence value of the detected obstacle by varying a weight according to the classification of the detected obstacle;”, “and determine whether to reflect the obstacle on the map depending on the confidence value,”, “wherein an infrastructure updates the map on basis of the detected obstacle to generate an updated map when it is determined that the obstacle should be reflected on the map;” ”, & “wherein a weight for the permanent obstacle is determined to be higher than a weight for the temporary obstacle so that the permanent obstacle is reflected on the map,”.
VanBlon discloses “classify the detected obstacle as a permanent obstacle having a fixed position or a temporary obstacle capable of moving,” (See VanBlon [0071] “After object identification occurs, each object in the room/area may then he inventoried with metadata for future lookup, and/or categorized as temporary, mobile, or permanent.”).
Levinson discloses “calculate a confidence value of the detected obstacle by varying a weight according to the classification of the detected obstacle;” (See Levinson [0061] “For example, an external object that is classified as a pedestrian may be associated with some maximum speed, as well as an average speed (e.g., based on tracking data). The velocity of the pedestrian relative to the velocity of an autonomous vehicle can be used to determine if a collision is likely. Further, perception engine 364 may determine a level of uncertainty associated with a current and future state of objects.” Discloses determining if the object may interfere with the autonomous vehicles path, and calculating a level of uncertainty according to the objects class and parameters (a “weight”), the object according to its classification may or may not be represented on the map.). 
Levinson discloses “and determine whether to reflect the obstacle on the map depending on the confidence value,” (See Levinson [0061] “For example, an external object that is classified as a pedestrian may be associated with some maximum speed, as well as an average speed (e.g., based on tracking data). The velocity of the pedestrian relative to the velocity of an autonomous vehicle can be used to determine if a collision is likely. Further, perception engine 364 may determine a level of uncertainty associated with a current and future state of objects.” Discloses determining if the object may interfere with the autonomous vehicles path, and calculating a level of uncertainty according to the objects class and parameters (a “weight”), the object according to its classification may or may not be represented on the map.). 
Levinson discloses “wherein an infrastructure updates the map on basis of the detected obstacle to generate an updated map when it is determined that the obstacle should be reflected on the map;” (See Levinson [0061] “For example, an external object classified as a tree may be labeled as a static object, while an external object classified as a pedestrian may be labeled as a static object. External objects labeled as static may or may not be described in map data. Examples of external objects likely to be labeled as static include traffic cones, cement barriers arranged across a roadway, lane closure signs, newly-placed mailboxes or trash cans adjacent a roadway, etc. Examples of external objects likely to be labeled as dynamic include bicyclists, pedestrians, animals, other vehicles, etc.”).
VanBlon discloses “wherein a weight for the permanent obstacle is determined to be higher than a weight for the temporary obstacle so that the permanent obstacle is reflected on the map,” (See VanBlon Claims 5, 6, & 8 “The device of claim 1, wherein the instructions are executable by the processor to: determine that the at least one object is a transient object; and decline to represent the at least one object in the 3D model at least in part based on the determination.”, “The device of claim 1, wherein the instructions are executable by the processor to: determine that the at least one object is a readily-mobile object; and decline to represent the at least one object in the 3D model at least in part based on the determination.”, & “The device of Claim 1, wherein the instructions are executable by the processor to: determine that the at least one object is a permanent object; and represent the at least one object in the 3D model at least in part based on the determination.” A “weight” may be binary, wherein a temporary obstacle may have an opposite weight to that of a permanent obstacle, and the temporary obstacle may not be represented). 
Mielenz, Levinson, and VanBlon are analogous art, because they are in the same field of endeavor, mapping, sensors & vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Mielenz to incorporate the teachings of Levienson and VanBlon, to incorporate an element of prioritizing an update of a map comprising objects in a local path an autonomous vehicle is traversing. Doing so provides a known strategy in the art to update a map and route an autonomous vehicle, advantageously provided to prioritize updating a map according to objects that may impose an actual hindrance to the planed trajectory of the vehicle, as opposed to objects classified as relatively insignificant, thus providing efficient re-routing of an autonomous vehicle about a local path as needed, in particular in high traffic environments such as a parking lot.
Regarding claim 2
Mielenz discloses “The apparatus according to claim 1, wherein the sensor data includes information on an object around the first vehicle” (See Mielenz [0021] “The valet parking system includes a central control unit, for example a server, and a parking facility monitoring system including at least one stationary sensor unit, a so-called infrastructure-bound sensor unit. The central control unit is able to receive and process data of the sensor units to obtain pieces of information therefrom about the vehicles which are presently moved autonomously within the parking facility.”).
Mielenz discloses “and the information on the object around the first vehicle is transmitted from the first vehicle.” (See Mielenz [0024] “The valet parking system includes a central control unit, for example a server, and a parking facility monitoring system including at least one stationary sensor unit, a so-called infrastructure-bound sensor unit. The central control unit is able to receive and process data of the sensor units to obtain pieces of information therefrom about the vehicles which are presently moved autonomously within the parking facility.”).
Regarding claim 3
Mielenz discloses “The apparatus according to claim 1, wherein when the sensor data includes information on an object that has not been present on the map, the instructions causing the processor to determine the object as the obstacle.” (See Mielenz [0020] “In one further preferred embodiment of the present invention, at least one sensor unit of the parking facility monitoring system is designed as a 2D video camera system or as a 3D video camera system, which, in particular, implements an object identification function and/or an object tracking function. In one alternative variant, the object identification function and/or the object tracking function may also be implemented on the central control unit.” & [0024] “The map is preferably continuously updated with pieces of information detected by the sensor units and, if necessary, updated with pieces of information detected by surroundings sensors on the vehicles.”).
Regarding claim 4 
Mielenz discloses all of the elements of claim 1, and further discloses all of the elements of the claimed invention except “The apparatus according to claim 1, wherein the instructions cause the processor to update the map by reflecting the obstacle on the map when the confidence value exceeds a reference value thereby determining that the obstacle should be reflected on the map.”
Levinson discloses “The apparatus according to claim 1, wherein the instructions cause the processor to update the map by reflecting the obstacle on the map when the confidence value exceeds a reference value thereby determining that the obstacle should be reflected on the map.” (See Levinson [0066] “As map data in map data repository 405 a may be updated and/or validated periodically, a deviation may exist between the map data and an actual environment in which the autonomous vehicle is positioned. Therefore, localizer 468 may retrieve locally-derived map data generated by local map generator 440 to enhance localization. Local map generator 440 is configured to generate local map data in real-time or near real-time. Optionally, local map generator 440 may receive static and dynamic object map data to enhance the accuracy of locally generated maps by, for example, disregarding dynamic objects in localization.”, [0066] “In at least one case, local map generator 440, either individually or in collaboration with localizer 468, may be configured to generate map and/or reference data based on simultaneous localization and mapping (“SLAM”) or the like. Note that localizer 468 may implement a “hybrid” approach to using map data, whereby logic in localizer 468 may be configured to select various amounts of map data from either map data repository 405 a or local map data from local map generator 440, depending on the degrees of reliability of each source of map data.” & [0067] “Perception engine 466 is configured to, for example, assist planner 464 in planning routes and generating trajectories by identifying objects of interest in a surrounding environment in which autonomous vehicle 430 is transiting. Further, probabilities may be associated with each of the object of interest, whereby a probability may represent a likelihood that an object of interest may be a threat to safe travel (e.g., a fast-moving motorcycle may require enhanced tracking rather than a person sitting at a bus stop bench while reading a newspaper). As shown, perception engine 466 includes an object detector 442 and an object classifier 444. Object detector 442 is configured to distinguish objects relative to other features in the environment, and object classifier 444 may be configured to classify objects as either dynamic or static objects and track the locations of the dynamic and the static objects relative to autonomous vehicle 430 for planning purposes. Further, perception engine 466 may be configured to assign an identifier to a static or dynamic object that specifies whether the object is (or has the potential to become) an obstacle that may impact path planning at planner 464.”).
Mielenz and Levinson are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Mielenz to incorporate the teachings of Levinson, to provide a confidence value for object or obstacle detection. Doing so provides a method known in the art for collision avoidance, as it is advantageous to provide a threshold to prevent unnecessary activations of a collision avoidance system and unnecessary trajectory adaptations, because said method would improve the safety and efficiency of a vehicle operating in an autonomous environment.  
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mielenz (U.S. Publication No. 2017/0351267) in view of Levinson et. al. (U.S. Publication No. 2018/0136644) in further view of VanBlon et. al. (U.S. Publication No. 2017/0076508) in even further view of Damsaz et. al. (U.S. Patent No. 10878701 B2).
Regarding claim 5 
Mielenz modified discloses all of the elements of claim 1, and further discloses all of the elements of the claimed invention except “The apparatus according to claim 1, wherein the instructions cause the processor to calculate the confidence value on basis of at least one of a number of times that the obstacle is detected, a degree of change in position at which the obstacle is detected, and a detection time at which the obstacle is detected.”
Damsaz discloses “The apparatus according to claim 1, wherein the instructions cause the processor to calculate the confidence value on basis of at least one of a number of times that the obstacle is detected, a degree of change in position at which the obstacle is detected, and a detection time at which the obstacle is detected.” (See Damsaz Col. 9, L. 42- 54 “The computer 110 may be programmed to adjust the threshold based on various factors, e.g., a weather condition, a confidence of the source of object data, etc. For example, an object detection sensor 130, 160 may, in addition to object's sensed object coordinates, etc., generate a confidence value. The computer 110 may be programmed to take into account the confidence values when determining a majority threshold. For example, with reference to equation (1), the computer 170 may be programmed to apply a weight w.sub.i to object data, e.g., a parameter P.sub.i such as speed, dimensions, yaw rate, etc., based on respective confidence value of the object data source and to determine the majority based on weighted object data P.” & Col. 12, L. 6-16 “The computer 170 may be programmed to determine an inconsistency upon determining that a status S of object data from a sensor 130 is inconsistent for a time duration exceeding a specified threshold, e.g., 2 seconds. In other words, the computer 170 may be programmed to ignore an inconsistency in sensor 130 object data when a duration of receiving inconsistent object data from the sensor 130 is less than the time threshold and only performs an action in response to the inconsistency when a time duration of inconsistency exceeds a time threshold.”).
Mielenz and Damsaz are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Mielenz to incorporate the teachings of Damsaz, to provide a confidence value for object or obstacle detection. Doing so provides a method known in the art for collision avoidance, as it is advantageous to provide a threshold to prevent unnecessary activations of a collision avoidance system and unnecessary trajectory adaptations, because said method would improve the safety and efficiency of a vehicle operating in an autonomous environment.  
Regarding claim 6 
Mielenz modified discloses all of the elements of claim 1, and further discloses all of the elements of the claimed invention except “The apparatus according to claim 1, wherein the instructions cause the processor to classify the obstacle as a permanent obstacle, a semi-permanent obstacle, or a temporary obstacle.”
Damsaz discloses “The apparatus according to claim 1, wherein the instructions cause the processor to classify the obstacle as a permanent obstacle, a semi-permanent obstacle, or a temporary obstacle.” (See Damsaz Col. 1, L. 52-54 “The object data may further include a motion status specifying at least one of a moving object and a stationary object.”).
Mielenz and Damsaz are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Mielenz to incorporate the teachings of Damsaz, to provide a motion status classification for object or obstacle detection. Doing so provides a method known in the art for collision avoidance, as it is advantageous to provide a threshold in consideration of an object motion status classification to prevent unnecessary activations of a collision avoidance system and unnecessary trajectory adaptations, because said method would improve the safety and efficiency of a vehicle operating in an autonomous environment.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mielenz (U.S. Publication No. 2017/0351267) in view of Levinson et. al. (U.S. Publication No. 2018/0136644) in further view of VanBlon et. al. (U.S. Publication No. 2017/0076508) in even further view of Yoo et. al. (U.S. Publication No. 2010/0156672).
Regarding claim 7
Mielenz discloses all of the elements of claim 1, and further discloses all of the elements of the claimed invention except “The apparatus according to claim 1, wherein the instructions cause the processor to control the transceiver such that an instruction for emergency braking is transmitted to the first vehicle when the obstacle is detected.”
Yoo discloses “The apparatus according to claim 1, wherein the instructions cause the processor to control the transceiver such that an instruction for emergency braking is transmitted to the first vehicle when the obstacle is detected.” (See Yoo [0089] “However, if it is determined that the driving of the vehicle should be stopped, the processor 440 controls the vehicle movement control module 110 of the vehicle controller 100 to stop the driving of the vehicle.”).
Mielenz and Yoo are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Mielenz to incorporate the teachings of Yoo, to provide an emergency braking signal for collision avoidance. Doing so provides a method known in the art for collision avoidance, as it is advantageous to provide a braking mechanism in an autonomous valet parking environment, because said method would improve the safety and efficiency of a vehicle operating in said autonomous environment without compromising a route for a “first” vehicle departing the same environment, thus reducing wait times in a pickup area.  
Regarding claim 8 
Mielenz modified discloses all of the elements of claim 7, and further discloses all of the elements of the claimed invention except “The apparatus according to claim 7, wherein the instructions cause the processor to control the transceiver such that an instruction for resuming of autonomous valet parking is transmitted to the first vehicle_ when it is determined that a surrounding environment of the first vehicle enters a safe state after the first vehicle applies an emergency brake.”
Yoo discloses “The apparatus according to claim 7, wherein the instructions cause the processor to control the transceiver such that an instruction for resuming of autonomous valet parking is transmitted to the first vehicle when it is determined that a surrounding environment of the first vehicle enters a safe state after the first vehicle applies an emergency brake.” (See Yoo [0090] “The vehicle guide sensor 300 and the service server 400 determine whether the error cause for the found obstacle has been solved or not, per preset period (S115). If the processor 440 determines that the cause for the obstacle has been solved, the target vehicle and the vehicle guide sensor 300 transfer the reset movement path to the vehicle controller 100 in order to again start the vehicle guide service according to current location of the target vehicle (S116).”).
Mielenz and Yoo are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Mielenz to incorporate the teachings of Yoo, to provide an emergency braking signal for collision avoidance. Doing so provides a method known in the art for collision avoidance, as it is advantageous to provide a braking mechanism in an autonomous valet parking environment, because said method would improve the safety and efficiency of a vehicle operating in said autonomous environment without compromising a route for a “first” vehicle departing the same environment, thus reducing wait times in a pickup area.  
Claims 9-11, 16-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mielenz (U.S. Publication No. 2017/0351267) in view of Levinson et. al. (U.S. Publication No. 2018/0136644) in in further view of VanBlon et. al. (U.S. Publication No. 2017/0076508) in even further view of Yalla et. al. (U.S. Publication No. 2018/0321685).
Regarding claim 9 
Mielenz discloses all of the elements of claim 1, and further discloses all of the elements of the claimed invention except “The apparatus according to claim 1, wherein: the instructions cause the processor to determine a second target position and a second guide route on basis of the updated map;” & “and the transceiver is configured to transmit the second target position and the second guide route to a second vehicle under control of the processor.” In particular Mielenz fails to disclose “a second target position” (See Mielenz [0021] “The central control unit is preferably configured to adapt the trajectory in an overlapping area with the trajectory of another vehicle in such a way that collisions with other vehicles are prevented, the trajectory being continuously adapted based on pieces of surroundings information detected by one or multiple sensor units, in particular pieces of image information containing identified objects.” & [0038] “According to the present invention, central control unit 15 transmits corresponding pieces of information to vehicle 10 so that vehicle 10 may be autonomously guided along a trajectory 40 within parking facility 20 based on the pieces of information.”)
Yalla discloses “The apparatus according to claim 1, wherein: the instructions cause the processor to determine a second target position and a second guide route on basis of the updated map;” (See Yalla [0045] “If the second autonomous vehicle is searching for a particular parking place, updated map data may be downloaded to the second autonomous vehicle to present possible open spaces on the third level, for example, or a particular permission-restricted space (e.g., valet parking).”).
Yalla discloses “and the transceiver is configured to transmit the second target position and the second guide route to a second vehicle under control of the processor.” (See Yalla [0045] “If the second autonomous vehicle is searching for a particular parking place, updated map data may be downloaded to the second autonomous vehicle to present possible open spaces on the third level, for example, or a particular permission-restricted space (e.g., valet parking).”).
Mielenz and Yalla are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Mielenz to incorporate the teachings of Yalla, to provide an apparatus for sending a second target position (alternate parking space) to a vehicle entering an autonomous valet parking environment, for collision avoidance. Doing so provides a method known in the art for preventing a collision, as it is advantageous to provide alternative routes and target parking locations, as said method would improve the safety and efficiency of a vehicle operating in an autonomous environment.  
Regarding claim 10
Mielenz discloses “An automated valet parking method comprising: determining, by an infrastructure, a first target position and a first guide route using a map stored in the infrastructure;” (See Mielenz [0015] “The central control unit is designed to transmit pieces of information to the vehicle, for example via a wireless data link, so that the vehicle may be autonomously guided along a trajectory within the parking facility based on the pieces of information, for example from the transfer zone to the assigned parking space or from the parking space to the pick-up zone. The trajectory may preferably be calculated by the central control unit and transmitted to the vehicle.”, [0020] “In one further preferred embodiment of the present invention, at least one sensor unit of the parking facility monitoring system is designed as a 2D video camera system or as a 3D video camera system, which, in particular, implements an object identification function and/or an object tracking function. In one alternative variant, the object identification function and/or the object tracking function may also be implemented on the central control unit.” & [0042] “To adapt trajectories 40 and/or 45, central control unit 15 in this exemplary embodiment includes a memory unit 17, on which a digital map of predefined parking facility 20 is stored. This digital map includes pieces of information about the positions of sensor units 30 used to localize vehicles 10, 50 on parking facility map.”).
Mielenz discloses “transmitting, by the infrastructure, the first target position and the first guide route to a first vehicle;” (See Mielenz [0038] “According to the present invention, central control unit 15 transmits corresponding pieces of information to vehicle 10 so that vehicle 10 may be autonomously guided along a trajectory 40 within parking facility 20 based on the pieces of information.”).
Mielenz discloses “detecting, by the infrastructure, an obstacle on basis of sensor data transmitted from the first vehicle;” (See Mielenz [0024] “The map is preferably continuously updated with pieces of information detected by the sensor units and, if necessary, updated with pieces of information detected by surroundings sensors on the vehicles.”).
Mielenz discloses all of the elements of claim 10, and further discloses all of the elements of the claimed invention except “determining, by the infrastructure, a second target position and a second guide route on basis of the detected obstacle;” & “and transmitting, by the infrastructure, the second target position and the second guide route to a second vehicle.” In particular Mielenz fails to disclose “a second target position” (See Mielenz [0021]), “wherein determining the second target position and the second guide route comprises: classifying, by the infrastructure, the obstacle as a permanent obstacle having a fixed position, or a temporary obstacle capable of moving;”, “calculating, by the infrastructure, a confidence value by varying a weight according to the classification of the obstacle;”, “and determining, by the infrastructure, whether to reflect the obstacle on the map depending on the confidence value,”, & “and wherein a weight for the permanent obstacle is determined to be higher than a weight for the temporary obstacle so that the permanent obstacle is reflected on the map.,”.
Yalla discloses “determining, by the infrastructure, a second target position and a second guide route on basis of the detected obstacle;” (See Yalla [0045] “If the second autonomous vehicle is searching for a particular parking place, updated map data may be downloaded to the second autonomous vehicle to present possible open spaces on the third level, for example, or a particular permission-restricted space (e.g., valet parking).”).
Yalla discloses “and transmitting, by the infrastructure, the second target position and the second guide route to a second vehicle.” (See Yalla [0045] “If the second autonomous vehicle is searching for a particular parking place, updated map data may be downloaded to the second autonomous vehicle to present possible open spaces on the third level, for example, or a particular permission-restricted space (e.g., valet parking).”).
Mielenz and Yalla are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Mielenz to incorporate the teachings of Yalla, to provide an apparatus for sending a second target position (alternate parking space) to a vehicle entering an autonomous valet parking environment, for collision avoidance. Doing so provides a method known in the art for preventing a collision, as it is advantageous to provide alternative routes and target parking locations, as said method would improve the safety and efficiency of a vehicle operating in an autonomous environment.
VanBlon discloses wherein determining the second target position and the second guide route comprises: classifying, by the infrastructure, the obstacle as a permanent obstacle having a fixed position, or a temporary obstacle capable of moving; (See VanBlon [0071] “After object identification occurs, each object in the room/area may then he inventoried with metadata for future lookup, and/or categorized as temporary, mobile, or permanent.”). 
Levinson discloses “calculating, by the infrastructure, a confidence value by varying a weight according to the classification of the obstacle;” (See Levinson [0061] “For example, an external object that is classified as a pedestrian may be associated with some maximum speed, as well as an average speed (e.g., based on tracking data). The velocity of the pedestrian relative to the velocity of an autonomous vehicle can be used to determine if a collision is likely. Further, perception engine 364 may determine a level of uncertainty associated with a current and future state of objects.” Discloses determining if the object may interfere with the autonomous vehicles path, and calculating a level of uncertainty according to the objects class and parameters (a “weight”), the object according to its classification may or may not be represented on the map.)
Levinson discloses “and determining, by the infrastructure, whether to reflect the obstacle on the map depending on the confidence value,” (See Levinson [0061] “For example, an external object that is classified as a pedestrian may be associated with some maximum speed, as well as an average speed (e.g., based on tracking data). The velocity of the pedestrian relative to the velocity of an autonomous vehicle can be used to determine if a collision is likely. Further, perception engine 364 may determine a level of uncertainty associated with a current and future state of objects.” Discloses determining if the object may interfere with the autonomous vehicles path, and calculating a level of uncertainty according to the objects class and parameters (a “weight”), the object according to its classification may or may not be represented on the map.). 
VanBlon discloses “and wherein a weight for the permanent obstacle is determined to be higher than a weight for the temporary obstacle so that the permanent obstacle is reflected on the map.” (See VanBlon Claims 5, 6, & 8 “The device of claim 1, wherein the instructions are executable by the processor to: determine that the at least one object is a transient object; and decline to represent the at least one object in the 3D model at least in part based on the determination.”, “The device of claim 1, wherein the instructions are executable by the processor to: determine that the at least one object is a readily-mobile object; and decline to represent the at least one object in the 3D model at least in part based on the determination.”, & “The device of Claim 1, wherein the instructions are executable by the processor to: determine that the at least one object is a permanent object; and represent the at least one object in the 3D model at least in part based on the determination.” A “weight” may be binary, wherein a temporary obstacle may have an opposite weight to that of a permanent obstacle, and the temporary obstacle may not be represented). 
Mielenz, Levinson, and VanBlon are analogous art, because they are in the same field of endeavor, mapping, sensors & vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Mielenz to incorporate the teachings of Levienson and VanBlon, to incorporate an element of prioritizing an update of a map comprising objects in a local path an autonomous vehicle is traversing. Doing so provides a known strategy in the art to update a map and route an autonomous vehicle, advantageously provided to prioritize updating a map according to objects that may impose an actual hindrance to the planed trajectory of the vehicle, as opposed to objects classified as relatively insignificant, thus providing efficient re-routing of an autonomous vehicle about a local path as needed, in particular in high traffic environments such as a parking lot.
Regarding claim 11 
Mielenz modified discloses all of the elements of claim 10, and further discloses all of the elements of the claimed invention except “The method according to claim 10, wherein determining whether to reflect the obstacle on the map depending on the confidence value comprises: updating, by the infrastructure, the map by reflecting the obstacle on the map when the confidence value exceed a reference value,”, & “wherein the second target position and the second guide route are determined based on the updated map.”
Levinson discloses “The method according to claim 10, wherein determining whether to reflect the obstacle on the map depending on the confidence value comprises: updating, by the infrastructure, the map by reflecting the obstacle on the map when the confidence value exceed a reference value,” (See Levinson [0066] “As map data in map data repository 405 a may be updated and/or validated periodically, a deviation may exist between the map data and an actual environment in which the autonomous vehicle is positioned. Therefore, localizer 468 may retrieve locally-derived map data generated by local map generator 440 to enhance localization. Local map generator 440 is configured to generate local map data in real-time or near real-time. Optionally, local map generator 440 may receive static and dynamic object map data to enhance the accuracy of locally generated maps by, for example, disregarding dynamic objects in localization.”, [0066] “In at least one case, local map generator 440, either individually or in collaboration with localizer 468, may be configured to generate map and/or reference data based on simultaneous localization and mapping (“SLAM”) or the like. Note that localizer 468 may implement a “hybrid” approach to using map data, whereby logic in localizer 468 may be configured to select various amounts of map data from either map data repository 405 a or local map data from local map generator 440, depending on the degrees of reliability of each source of map data.” & [0067] “Perception engine 466 is configured to, for example, assist planner 464 in planning routes and generating trajectories by identifying objects of interest in a surrounding environment in which autonomous vehicle 430 is transiting. Further, probabilities may be associated with each of the object of interest, whereby a probability may represent a likelihood that an object of interest may be a threat to safe travel (e.g., a fast-moving motorcycle may require enhanced tracking rather than a person sitting at a bus stop bench while reading a newspaper). As shown, perception engine 466 includes an object detector 442 and an object classifier 444. Object detector 442 is configured to distinguish objects relative to other features in the environment, and object classifier 444 may be configured to classify objects as either dynamic or static objects and track the locations of the dynamic and the static objects relative to autonomous vehicle 430 for planning purposes. Further, perception engine 466 may be configured to assign an identifier to a static or dynamic object that specifies whether the object is (or has the potential to become) an obstacle that may impact path planning at planner 464.”).
Mielenz and Levinson are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Mielenz to incorporate the teachings of Levinson, to provide a confidence value for object or obstacle detection. Doing so provides a method known in the art for collision avoidance, as it is advantageous to provide a threshold to prevent unnecessary activations of a collision avoidance system and unnecessary trajectory adaptations, because said method would improve the safety and efficiency of a vehicle operating in an autonomous environment.).
Yalla discloses “wherein the second target position and the second guide route are determined based on the updated map.” (See Yalla [0045] “If the second autonomous vehicle is searching for a particular parking place, updated map data may be downloaded to the second autonomous vehicle to present possible open spaces on the third level, for example, or a particular permission-restricted space (e.g., valet parking).” & Mielenz [0021] “The central control unit is preferably configured to adapt the trajectory in an overlapping area with the trajectory of another vehicle in such a way that collisions with other vehicles are prevented, the trajectory being continuously adapted based on pieces of surroundings information detected by one or multiple sensor units, in particular pieces of image information containing identified objects.”).
Mielenz and Yalla are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Mielenz to incorporate the teachings of Yalla, to provide an apparatus for sending a second target position (alternate parking space) to a vehicle entering an autonomous valet parking environment, for collision avoidance. Doing so provides a method known in the art for preventing a collision, as it is advantageous to provide alternative routes and target parking locations, as said method would improve the safety and efficiency of a vehicle operating in an autonomous environment.  
Regarding claim 16
Mielenz discloses “A computer-readable non-transitory recording medium storing a program including program instructions for performing an automated valet parking method, the program instructions comprising: determining, by an infrastructure, a first target position and a first guide route using a map stored in the infrastructure;” (See Mielenz [0015] “The central control unit is designed to transmit pieces of information to the vehicle, for example via a wireless data link, so that the vehicle may be autonomously guided along a trajectory within the parking facility based on the pieces of information, for example from the transfer zone to the assigned parking space or from the parking space to the pick-up zone. The trajectory may preferably be calculated by the central control unit and transmitted to the vehicle.”, [0020] “In one further preferred embodiment of the present invention, at least one sensor unit of the parking facility monitoring system is designed as a 2D video camera system or as a 3D video camera system, which, in particular, implements an object identification function and/or an object tracking function. In one alternative variant, the object identification function and/or the object tracking function may also be implemented on the central control unit.” & [0042] “To adapt trajectories 40 and/or 45, central control unit 15 in this exemplary embodiment includes a memory unit 17, on which a digital map of predefined parking facility 20 is stored. This digital map includes pieces of information about the positions of sensor units 30 used to localize vehicles 10, 50 on parking facility map.”).
Mielenz discloses “transmitting, by the infrastructure, the first target position and the first guide route to a first vehicle;” (See Mielenz [0038] “According to the present invention, central control unit 15 transmits corresponding pieces of information to vehicle 10 so that vehicle 10 may be autonomously guided along a trajectory 40 within parking facility 20 based on the pieces of information.”).
Mielenz discloses “detecting, by the infrastructure, an obstacle on basis of sensor data transmitted from the first vehicle;” (See Mielenz [0024] “The map is preferably continuously updated with pieces of information detected by the sensor units and, if necessary, updated with pieces of information detected by surroundings sensors on the vehicles.”).
Mielenz discloses all of the elements of claim 16, and further discloses all of the elements of the claimed invention except “determining, by the infrastructure, a second target position and a second guide route on basis of the detected obstacle;” & “and transmitting, by the infrastructure, the second target position and the second guide route to a second vehicle.” In particular Mielenz fails to disclose “a second target position” (See Mielenz [0021]), “wherein determining the second target position and the second guide route comprises: classifying, by the infrastructure, the obstacle as a permanent obstacle having a fixed position, or a temporary obstacle capable of moving;”, “calculating, by the infrastructure, a confidence value by varying a weight according to the classification of the obstacle;”, “and determining, by the infrastructure, whether to reflect the obstacle on the map depending on the confidence value,”, & “wherein a weight for the permanent obstacle is determined to be higher than a weight for the temporary obstacle so that the permanent obstacle is reflected on the map.”.
Yalla discloses “determining, by the infrastructure, a second target position and a second guide route on basis of the detected obstacle;” (See Yalla [0045] “If the second autonomous vehicle is searching for a particular parking place, updated map data may be downloaded to the second autonomous vehicle to present possible open spaces on the third level, for example, or a particular permission-restricted space (e.g., valet parking).”).
Yalla discloses “and transmitting, by the infrastructure, the second target position and the second guide route to a second vehicle.” (See Yalla [0045] “If the second autonomous vehicle is searching for a particular parking place, updated map data may be downloaded to the second autonomous vehicle to present possible open spaces on the third level, for example, or a particular permission-restricted space (e.g., valet parking).”).
Mielenz and Yalla are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Mielenz to incorporate the teachings of Yalla, to provide an apparatus for sending a second target position (alternate parking space) to a vehicle entering an autonomous valet parking environment, for collision avoidance. Doing so provides a method known in the art for preventing a collision, as it is advantageous to provide alternative routes and target parking locations, as said method would improve the safety and efficiency of a vehicle operating in an autonomous environment.
VanBlon discloses “wherein determining the second target position and the second guide route comprises: classifying, by the infrastructure, the obstacle as a permanent obstacle having a fixed position, or a temporary obstacle capable of moving;” (See VanBlon [0071] “After object identification occurs, each object in the room/area may then he inventoried with metadata for future lookup, and/or categorized as temporary, mobile, or permanent.”). 
Levinson discloses “calculating, by the infrastructure, a confidence value by varying a weight according to the classification of the obstacle;” (See Levinson [0061] “For example, an external object that is classified as a pedestrian may be associated with some maximum speed, as well as an average speed (e.g., based on tracking data). The velocity of the pedestrian relative to the velocity of an autonomous vehicle can be used to determine if a collision is likely. Further, perception engine 364 may determine a level of uncertainty associated with a current and future state of objects.” Discloses determining if the object may interfere with the autonomous vehicles path, and calculating a level of uncertainty according to the objects class and parameters (a “weight”), the object according to its classification may or may not be represented on the map.)
Levinson discloses “and determining, by the infrastructure, whether to reflect the obstacle on the map depending on the confidence value,” (See Levinson [0061] “For example, an external object that is classified as a pedestrian may be associated with some maximum speed, as well as an average speed (e.g., based on tracking data). The velocity of the pedestrian relative to the velocity of an autonomous vehicle can be used to determine if a collision is likely. Further, perception engine 364 may determine a level of uncertainty associated with a current and future state of objects.” Discloses determining if the object may interfere with the autonomous vehicles path, and calculating a level of uncertainty according to the objects class and parameters (a “weight”), the object according to its classification may or may not be represented on the map.). 
VanBlon discloses “wherein a weight for the permanent obstacle is determined to be higher than a weight for the temporary obstacle so that the permanent obstacle is reflected on the map.” (See VanBlon Claims 5, 6, & 8 “The device of claim 1, wherein the instructions are executable by the processor to: determine that the at least one object is a transient object; and decline to represent the at least one object in the 3D model at least in part based on the determination.”, “The device of claim 1, wherein the instructions are executable by the processor to: determine that the at least one object is a readily-mobile object; and decline to represent the at least one object in the 3D model at least in part based on the determination.”, & “The device of Claim 1, wherein the instructions are executable by the processor to: determine that the at least one object is a permanent object; and represent the at least one object in the 3D model at least in part based on the determination.” A “weight” may be binary, wherein a temporary obstacle may have an opposite weight to that of a permanent obstacle, and the temporary obstacle may not be represented). 
Mielenz, Levinson, and VanBlon are analogous art, because they are in the same field of endeavor, mapping, sensors & vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Mielenz to incorporate the teachings of Levienson and VanBlon, to incorporate an element of prioritizing an update of a map comprising objects in a local path an autonomous vehicle is traversing. Doing so provides a known strategy in the art to update a map and route an autonomous vehicle, advantageously provided to prioritize updating a map according to objects that may impose an actual hindrance to the planed trajectory of the vehicle, as opposed to objects classified as relatively insignificant, thus providing efficient re-routing of an autonomous vehicle about a local path as needed, in particular in high traffic environments such as a parking lot.
Regarding claim 17 
Mielenz modified discloses all of the elements of claim 16, and further discloses all of the elements of the claimed invention except “The computer-readable non-transitory recording medium according to claim 16, wherein determining whether to reflect the obstacle on the map comprises: updating, by the infrastructure, the map by reflecting the obstacle on the map when the confidence value exceed a reference value,”, & “wherein the second target position and the second guide route are based on the updated map.”
Levinson discloses “The computer-readable non-transitory recording medium according to claim 16, wherein determining whether to reflect the obstacle on the map comprises: updating, by the infrastructure, the map by reflecting the obstacle on the map when the confidence value exceed a reference value,” (See Levinson [0066] “As map data in map data repository 405 a may be updated and/or validated periodically, a deviation may exist between the map data and an actual environment in which the autonomous vehicle is positioned. Therefore, localizer 468 may retrieve locally-derived map data generated by local map generator 440 to enhance localization. Local map generator 440 is configured to generate local map data in real-time or near real-time. Optionally, local map generator 440 may receive static and dynamic object map data to enhance the accuracy of locally generated maps by, for example, disregarding dynamic objects in localization.”, [0066] “In at least one case, local map generator 440, either individually or in collaboration with localizer 468, may be configured to generate map and/or reference data based on simultaneous localization and mapping (“SLAM”) or the like. Note that localizer 468 may implement a “hybrid” approach to using map data, whereby logic in localizer 468 may be configured to select various amounts of map data from either map data repository 405 a or local map data from local map generator 440, depending on the degrees of reliability of each source of map data.” & [0067] “Perception engine 466 is configured to, for example, assist planner 464 in planning routes and generating trajectories by identifying objects of interest in a surrounding environment in which autonomous vehicle 430 is transiting. Further, probabilities may be associated with each of the object of interest, whereby a probability may represent a likelihood that an object of interest may be a threat to safe travel (e.g., a fast-moving motorcycle may require enhanced tracking rather than a person sitting at a bus stop bench while reading a newspaper). As shown, perception engine 466 includes an object detector 442 and an object classifier 444. Object detector 442 is configured to distinguish objects relative to other features in the environment, and object classifier 444 may be configured to classify objects as either dynamic or static objects and track the locations of the dynamic and the static objects relative to autonomous vehicle 430 for planning purposes. Further, perception engine 466 may be configured to assign an identifier to a static or dynamic object that specifies whether the object is (or has the potential to become) an obstacle that may impact path planning at planner 464.”).
Mielenz and Levinson are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Mielenz to incorporate the teachings of Levinson, to provide a confidence value for object or obstacle detection. Doing so provides a method known in the art for collision avoidance, as it is advantageous to provide a threshold to prevent unnecessary activations of a collision avoidance system and unnecessary trajectory adaptations, because said method would improve the safety and efficiency of a vehicle operating in an autonomous environment.).
Yalla discloses “wherein the second target position and the second guide route are based on the updated map.” (See Yalla [0045] “If the second autonomous vehicle is searching for a particular parking place, updated map data may be downloaded to the second autonomous vehicle to present possible open spaces on the third level, for example, or a particular permission-restricted space (e.g., valet parking).” & Mielenz [0021] “The central control unit is preferably configured to adapt the trajectory in an overlapping area with the trajectory of another vehicle in such a way that collisions with other vehicles are prevented, the trajectory being continuously adapted based on pieces of surroundings information detected by one or multiple sensor units, in particular pieces of image information containing identified objects.”).
Mielenz and Yalla are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Mielenz to incorporate the teachings of Yalla, to provide an apparatus for sending a second target position (alternate parking space) to a vehicle entering an autonomous valet parking environment, for collision avoidance. Doing so provides a method known in the art for preventing a collision, as it is advantageous to provide alternative routes and target parking locations, as said method would improve the safety and efficiency of a vehicle operating in an autonomous environment.  
Regarding claim 21
Mielenz discloses “The method according to claim 10, wherein the sensor data includes information on an object that has not been present on the map.” (See Mielenz [0024] “The map is preferably continuously updated with pieces of information detected by the sensor units and, if necessary, updated with pieces of information detected by surroundings sensors on the vehicles.” Updating a map with information detected by sensors, includes sensor data that was not previously on the map, thus necessitating the update to the map.)
Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mielenz (U.S. Publication No. 2017/0351267) in view of Levinson et. al. (U.S. Publication No. 2018/0136644) in further view of Yalla et. al. (U.S. Publication No. 2018/0321685) in further view of VanBlon et. al. (U.S. Publication No. 2017/0076508) in even further view of Damsaz et. al. (U.S. Patent No. 10878701 B2).
Regarding claim 12
Mielenz modified discloses all of the elements of claim 1, and further discloses all of the elements of the claimed invention except “The method according to claim 1, wherein the calculating of the confidence value of the obstacle comprises calculating the confidence value on basis of at least one of a number of times that the obstacle is detected, a degree of change in position at which the obstacle is detected, and a detection time at which the obstacle is detected.”
Damsaz discloses “The method according to claim 11, wherein the calculating of the confidence value of the obstacle comprises calculating the confidence value on basis of at least one of a number of times that the obstacle is detected, a degree of change in position at which the obstacle is detected, and a detection time at which the obstacle is detected.” (See Damsaz Col. 9, L. 42- 54 “The computer 110 may be programmed to adjust the threshold based on various factors, e.g., a weather condition, a confidence of the source of object data, etc. For example, an object detection sensor 130, 160 may, in addition to object's sensed object coordinates, etc., generate a confidence value. The computer 110 may be programmed to take into account the confidence values when determining a majority threshold. For example, with reference to equation (1), the computer 170 may be programmed to apply a weight w.sub.i to object data, e.g., a parameter P.sub.i such as speed, dimensions, yaw rate, etc., based on respective confidence value of the object data source and to determine the majority based on weighted object data P.” & Col. 12, L. 6-16 “The computer 170 may be programmed to determine an inconsistency upon determining that a status S of object data from a sensor 130 is inconsistent for a time duration exceeding a specified threshold, e.g., 2 seconds. In other words, the computer 170 may be programmed to ignore an inconsistency in sensor 130 object data when a duration of receiving inconsistent object data from the sensor 130 is less than the time threshold and only performs an action in response to the inconsistency when a time duration of inconsistency exceeds a time threshold.”).
Mielenz, Yalla, and Damsaz are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have further modified Mielenz to incorporate the teachings of Damsaz, to provide a confidence value for object or obstacle detection. Doing so provides a method known in the art for collision avoidance, as it is advantageous to provide a threshold to prevent unnecessary activations of a collision avoidance system and unnecessary trajectory adaptations, because said method would improve the safety and efficiency of a vehicle operating in an autonomous environment.  
Regarding claim 18
Mielenz modified discloses all of the elements of claim 16, and further discloses all of the elements of the claimed invention except “The computer-readable non-transitory recording medium according to claim 16, wherein the calculating of the confidence value of the obstacle comprises calculating the confidence value on basis of at least one of a number of times that the obstacle is detected, a degree of change in position at which the obstacle is detected, and a detection time at which the obstacle is detected.”
Damsaz discloses “The computer-readable non-transitory recording medium according to claim 17, wherein the calculating of the confidence value of the obstacle comprises calculating the confidence value on basis of at least one of a number of times that the obstacle is detected, a degree of change in position at which the obstacle is detected, and a detection time at which the obstacle is detected.” (See Damsaz Col. 9, L. 42- 54 “The computer 110 may be programmed to adjust the threshold based on various factors, e.g., a weather condition, a confidence of the source of object data, etc. For example, an object detection sensor 130, 160 may, in addition to object's sensed object coordinates, etc., generate a confidence value. The computer 110 may be programmed to take into account the confidence values when determining a majority threshold. For example, with reference to equation (1), the computer 170 may be programmed to apply a weight w.sub.i to object data, e.g., a parameter P.sub.i such as speed, dimensions, yaw rate, etc., based on respective confidence value of the object data source and to determine the majority based on weighted object data P.” & Col. 12, L. 6-16 “The computer 170 may be programmed to determine an inconsistency upon determining that a status S of object data from a sensor 130 is inconsistent for a time duration exceeding a specified threshold, e.g., 2 seconds. In other words, the computer 170 may be programmed to ignore an inconsistency in sensor 130 object data when a duration of receiving inconsistent object data from the sensor 130 is less than the time threshold and only performs an action in response to the inconsistency when a time duration of inconsistency exceeds a time threshold.”).
Mielenz, Yalla, and Damsaz are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have further modified Mielenz to incorporate the teachings of Damsaz, to provide a confidence value for object or obstacle detection. Doing so provides a method known in the art for collision avoidance, as it is advantageous to provide a threshold to prevent unnecessary activations of a collision avoidance system and unnecessary trajectory adaptations, because said method would improve the safety and efficiency of a vehicle operating in an autonomous environment.  
Claims 14-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mielenz (U.S. Publication No. 2017/0351267) in view of Levinson et. al. (U.S. Publication No. 2018/0136644) in further view of Yalla et. al. (U.S. Publication No. 2018/0321685) in further view of VanBlon et. al. (U.S. Publication No. 2017/0076508) in even further view of Yoo et. al. (U.S. Publication No. 2010/0156672).
Regarding claim 14 
Mielenz modified discloses all of the elements of claim 10, and further discloses all of the elements of the claimed invention except “The method according to claim 10, further comprising instructing the first vehicle to apply an emergency brake in a case where the obstacle is detected.”
Yoo discloses “The method according to claim 10, further comprising instructing the first vehicle to apply an emergency brake in a case where the obstacle is detected.” (See Yoo [0089] “However, if it is determined that the driving of the vehicle should be stopped, the processor 440 controls the vehicle movement control module 110 of the vehicle controller 100 to stop the driving of the vehicle.”).
Mielenz, Yalla, and Yoo are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have further modified Mielenz to incorporate the teachings of Yoo, to provide an emergency braking signal for collision avoidance. Doing so provides a method known in the art for collision avoidance, as it is advantageous to provide a braking mechanism in an autonomous valet parking environment, because said method would improve the safety and efficiency of a vehicle operating in said autonomous environment without compromising a route for a “first” vehicle departing the same environment, thus reducing wait times in a pickup area.  
Regarding claim 15
Mielenz modified discloses all of the elements of claim 14, and further discloses all of the elements of the claimed invention except “The method according to claim 14, further comprising instructing the first vehicle to resume autonomous valet parking in a case where it is determined that a surrounding environment of the first vehicle enters a safe state after the first vehicle applies the emergency brake.”
Yoo discloses “The method according to claim 14, further comprising instructing the first vehicle to resume autonomous valet parking in a case where it is determined that a surrounding environment of the first vehicle enters a safe state after the first vehicle applies the emergency brake.” (See Yoo [0090] “The vehicle guide sensor 300 and the service server 400 determine whether the error cause for the found obstacle has been solved or not, per preset period (S115). If the processor 440 determines that the cause for the obstacle has been solved, the target vehicle and the vehicle guide sensor 300 transfer the reset movement path to the vehicle controller 100 in order to again start the vehicle guide service according to current location of the target vehicle (S116).”).
Mielenz and Yoo are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Mielenz to incorporate the teachings of Yoo, to provide an emergency braking signal for collision avoidance. Doing so provides a method known in the art for collision avoidance, as it is advantageous to provide a braking mechanism in an autonomous valet parking environment, because said method would improve the safety and efficiency of a vehicle operating in said autonomous environment without compromising a route for a “first” vehicle departing the same environment, thus reducing wait times in a pickup area.  
Regarding claim 20
Mielenz modified discloses all of the elements of claim 16, and further discloses all of the elements of the claimed invention except “The computer-readable non-transitory recording medium according to claim 16, wherein the program instructions that instruct the first vehicle to apply an emergency brake in a case where the obstacle is detected.”
Yoo discloses “The computer-readable non-transitory recording medium according to claim 16, wherein the program instructions that instruct the first vehicle to apply an emergency brake in a case where the obstacle is detected.” (See Yoo [0089] “However, if it is determined that the driving of the vehicle should be stopped, the processor 440 controls the vehicle movement control module 110 of the vehicle controller 100 to stop the driving of the vehicle.”).
Mielenz, Yalla, and Yoo are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have further modified Mielenz to incorporate the teachings of Yoo, to provide an emergency braking signal for collision avoidance. Doing so provides a method known in the art for collision avoidance, as it is advantageous to provide a braking mechanism in an autonomous valet parking environment, because said method would improve the safety and efficiency of a vehicle operating in said autonomous environment without compromising a route for a “first” vehicle departing the same environment, thus reducing wait times in a pickup area.  
Response to Arguments
Applicant’s arguments with respect to amendments to claim(s) 1, 10, & 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Levinson discloses “calculate a confidence value of the detected obstacle by varying a weight according to the classification of the detected obstacle;” (See Levinson [0061] Disclosing determining if the object may interfere with the autonomous vehicles path, and calculating a level of uncertainty according to the objects class and parameters (a “weight”), the object according to its classification may or may not be decribed in map data. “For example, an external object that is classified as a pedestrian may be associated with some maximum speed, as well as an average speed (e.g., based on tracking data). The velocity of the pedestrian relative to the velocity of an autonomous vehicle can be used to determine if a collision is likely. Further, perception engine 364 may determine a level of uncertainty associated with a current and future state of objects.” & “For example, an external object classified as a tree may be labeled as a static object, while an external object classified as a pedestrian may be labeled as a static object. External objects labeled as static mayor may not be described in map data.” The map data corresponding to updating a map, See [0069] “Map updater 406 is configured to receive map data (e.g., from local map generator 440, sensors 460, or any other component of autonomous vehicle controller 447), and is further configured to detect deviations, for example, of map data in map data repository 405 a from a locally-generated map. Vehicle data controller 408 can cause map updater 406 to update reference data within repository 405 and facilitate updates to 2D, 3D, and/or 4D map data.”.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nordburch (U.S. Publication No. 2019/0077460) discloses a method and device for operating a motor vehicle traveling driverlessly within a parking facility, the facility routing the vehicle autonomously to a parking destination via wireless communications and sensor detections (See Fig. 4, Char. 407 & [0017] “The vehicle navigates to the destination position, for example, based on a digital map of the parking facility. That digital map is conveyed to the vehicle, for example, via a communication network.”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664